793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT C. HEMPHILL, JR., Petitioner-Appellantv.STATE OF OHIO, Respondent-Appellee.
85-3149
United States Court of Appeals, Sixth Circuit.
5/5/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE: CONTIE and RYAN, Circuit Judges; BROWN, Senior Circuit Judge.


1
Hemphill appeals pro se from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Hemphill challenges his conviction by a Franklin County, Ohio jury on one count of carrying a concealed weapon.  He filed both a state habeas corpus petition and a state direct criminal appeal from this conviction.  The state habeas corpus petition was denied by the state appellate court.  When Hemphill appealed this denial to the Supreme Court of Ohio, the court dismissed the appeal for want of prosecution because the state appellate court failed to forward the record on appeal.


3
Hemphill's petition argues that this failure by the state appellate court violated his constitutional rights and requires that his state conviction for carrying a concealed weapon be vacated.  The general rule is that a violation of state law does not, by itself, constitute deprivation of a constitutional right.  Combs v. Tennessee, 530 F.2d 695, 698 (6th Cir.), cert. denied, 425 U.S. 954 (1976).  Here Hemphill's conviction was fully reviewed on direct criminal appeal by the state appellate court and the Ohio Supreme Court.  So Hemphill was not denied his right to a state court review of his conviction.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.